                                                                            ;::o
                                                                   U.S.D1SIR5C! COUftt
                                                                     SAVANNAH DIV
                IN THE UNITED STATES DISTRICT COURT
                     THE SOUTHERN DISTRICT OF GEORGI^3i9 |SH-tf PH 2:55
                               SAVANNAH DIVISION

                                                                             _




UNITED STATES OF AMERICA,                                            SO. DIST, OF SA.

V.

                                                  CASE NO. CR414-02
DONALD HAMILTON,

       Defendant..




                                    ORDER


      Before   the   Court     is   Defendant's     Notice      of   Conflict      Under

Rule 17. (Doc. 58.) In his notice, Defense Counsel purports that

he is scheduled to appear in another court on the same date that

he    is   scheduled    to    appear      in    this    Court      for    Defendant's

revocation     hearing.      Defense   Counsel     requests        that    this    Court

reschedule     Defendant's      hearing    under       Rule   17     of   the    Uniform

Rules of Superior Court. This Court, however, is not bound by

the Uniform Rules of Superior Court. Rather, this Court operates

under the Local Rules for the Southern                  District of Georgia. To

the   extent that      Defendant is       requesting      a   scheduling         change,

Defense Counsel should make any such request in accordance with

this Court's local rules.


      SO ORDERED this                day of January 2019.



                                WILLIAM T. MOORE, JR.
                                UNITED STATES DISTRICT COURT
                                SOUTHERN       DISTRICT OF GEORGIA
